[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S APRIL 25, 2001 MOTION TO STRIKE
The Defendant's Motion to Strike the Second Count, Third Count, and Fourth Count of and his claims for relief of punitive damages and attorney's fees in the Plaintiff's revised amended substituted complaint of April 20, 2001 is granted on the same grounds and for the same reasons contained in the court's Memorandum of Decision dated February 9, 2001 directed to a prior version of the complaint.
HILLER, J.